CCA 20110114. Review granted on the following issue:
WHETHER THE SPECIFICATION OF CHARGE II FAILS TO STATE AN OFFENSE AS IT DOES NOT ALLEGE EXPRESSLY OR BY NECESSARY IMPLICATION, THE ‘TERMINAL ELEMENT' AS REQUIRED BY UNITED STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2011).
The decision of the United States Army Court of Criminal Appeals is vacated. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for consideration of the granted issue in light of United States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011).